Citation Nr: 0629308	
Decision Date: 09/15/06    Archive Date: 09/26/06	

DOCKET NO.  05-26 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as the residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

For reasons which will become apparent, this case is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The Board observes that, in correspondence received in 
December 2005, the veteran indicated that he wished to be 
present at the Newark, New Jersey RO "when his appeal came 
up," in order that he might read into the record an enclosed 
statement.  The veteran additionally indicated that he would 
like to be present in order to answer any questions which 
might arise regarding his claim.  

In a Report of Contact dated in late August 2006, it was 
noted that the veteran had been contacted in an attempt to 
clarify the aforementioned requests.  At that time, the 
veteran indicated that it was his intent to request a hearing 
before a traveling Veterans Law Judge at the Newark, New 
Jersey RO.  To date, the veteran has not been afforded that 
hearing.  Nor has the veteran's request for a Travel Board 
hearing been withdrawn.  Under the circumstances, the veteran 
must be given the opportunity to present testimony before a 
Veterans Law Judge at the RO prior to a final adjudication of 
his claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate action to 
schedule the veteran for a hearing before 
a traveling Veterans Law Judge at the RO 
located in Newark, New Jersey.  A copy of 
the letter scheduling the veteran for 
that hearing should be included in the 
veteran's claims folder.  

The case should then be returned to the Board, if in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West 2002).


	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



